Citation Nr: 0703506	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, lower extremities, claimed as 
secondary to the service-connected lumbar spine strain.

2.  Entitlement to an increased rating in excess of 20 
percent for lumbar spine strain, with limited motion.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kevin L Bickel, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1977 to 
October 1981 and from January 1982 to July 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which continued a 20 percent disability rating for 
lumbar spine strain, with limited motion, and denied service 
connection for bilateral peripheral neuropathy, lower 
extremities.  Generally, a veteran will be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and the claim remains in controversy where less than the 
maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran relocated and his claim is 
now under the jurisdiction of the RO in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  There is no persuasive medical evidence of a causal nexus 
between the veteran's currently diagnosed bilateral 
peripheral neuropathy, lower extremities, and his service-
connected lumbar spine strain

2.  The veteran's lumbar spine strain is manifested by 
symptomatology which includes pain, episodes of flare-ups, 
and slight limitation of motion which includes forward 
flexion to 80 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally and rotation to 30 degrees 
bilaterally.

3.  There is no evidence that the veteran experiences 
incapacitating episodes which require bed rest prescribed by 
a physician and treatment by a physician.



CONCLUSIONS OF LAW

1.  The veteran's bilateral peripheral neuropathy, lower 
extremities, is not due to or aggravated by, his service-
connected lumbar spine strain.  38 U.S.C.A. § 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for lumbar spine strain, with limited motion, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Secondary service connection for bilateral peripheral 
neuropathy, lower extremities 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The veteran contends that his bilateral peripheral neuropathy 
of the lower extremities is secondary to his service-
connected lumbar spine strain.   After reviewing the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim on a secondary basis.  

Here, the crucial inquiry is whether the veteran's current 
bilateral peripheral neuropathy of the lower extremities can 
be linked to the veteran's service-connected lumbar spine 
strain.  The Board concludes it cannot.  The weight of the 
evidence is against a finding that the veteran's bilateral 
peripheral neuropathy of the lower extremities was either 
caused by, or aggravated by, his service-connected lumbar 
spine strain.  

While the veteran's service medical records show that the 
veteran was seen numerous times for low back pain and that he 
sometimes experienced numbness, tingling and pain in the 
lower extremities in conjunction with the low back pain, 
service medical records do not show that the veteran was 
diagnosed with any kind of neurological disorder during his 
period of military service.  A medical treatment record dated 
March 1997 indicates that the veteran experienced back pain 
in the morning because he did a lot of driving over the 
weekend.  The examiner indicated that the veteran reported 
numbness and tingling to the feet.  An August 1997 medical 
report pertaining to the veteran's history of back pain 
indicates that the veteran was treated for severe to mild 
back pain for the past five years.  The examiner noted that 
the veteran experienced "stabbing pain" in the left 
sacroiliac area and left buttock area.  The veteran's 
retirement examination in November 1998 did not reveal the 
presence of any chronic neurological problems.  The Report of 
Medical History filled out in conjunction with the retirement 
medical examination report indicates recurrent back pain.  
The report of medical history also shows that the veteran was 
treated by a chiropractor for recurrent upper back pain 
secondary to an injury caused by moving furniture.  Neither 
the separation examination nor the Report of Medical History 
shows the presence of any kind of chronic neurological 
disorder.  Therefore, based on the fact that that the 
veteran's service medical records do not indicate that he was 
diagnosed with a neurological disorder, and based on the 
normal retirement examination in November 1998, the Board 
concludes that the veteran was not diagnosed with a 
neurological disorder during military service.    

Private outpatient medical records from the Creighton Family 
Health Clinic indicate that the veteran sought treatment at 
the clinic for complaints of pain in the tailbone region in 
October 2000.  The examiner reported that the veteran had 
noticed the pain approximately one week ago.  The veteran 
explained that he was not having any radiation up or down the 
spine.  The veteran also reported that he had no complaints 
of numbness or tingling of the lower extremities.  A June 
2001 outpatient treatment record from the Creighton Family 
Health Clinic indicates that the veteran experienced low back 
pain; however, there were no complaints of symptoms related 
to the onset of a neurological disorder. 

While the June 6, 2002, Operative Report by Dr. Narotam 
indicates that the veteran underwent the following 
procedures: 1) lumbar laminectomy at L5-S1 bilaterally for 
decompression of nerve root; 2) excision of sequestrated 
lumbar disk; 3) facet arthrodesis at L4-5 and L5-S1; and 4) 
facet fusion from L4 to S1, there was no evidence that the 
veteran had a neurological disorder at that time.  The 
operative discharge report dated June 7, 2002, shows that 
there were no focal neurological deficits.  Motor sensory 
function was found to be within normal limits in all four 
extremities. 

A December 2002 private outpatient medical record from the 
Creighton Family Health Clinic indicates that the veteran had 
low back pain with radiation into the right hip and down the 
right posterior thigh.  The veteran reported that he recently 
accepted a job at the Douglas County Correctional Center and 
has since been doing a great deal of walking.  Since taking 
the job, he has noticed increased pain in the lower back down 
the right buttocks and right posterior thigh.  He also states 
that he has been experiencing some numbness in both lower 
extremities especially the first and second digits of the 
right and left feet.  The examiner found that he has good 
neurovascular response in the lower extremities and good 
strength to opposition.  The examiner noted that the veteran 
does have some "rather vague complaints of numbness and 
tingling in the first and second digits."  The June 2003 
outpatient medical treatment record indicates that the 
veteran continued to have complaints of low back pain with 
bilateral sciatic nerve irritation.  The veteran reported 
that he is starting to experience some mild paresthesias of 
both lower extremities.  The examiner reported that the 
neurological examination was within normal limits.  The 
examiner noted that he would consult with Dr. Devney in order 
to identify further problems.  The August 2003 outpatient 
record indicates that the veteran reported that he had 
recently had a surgical procedure by Dr. Narotam.  The 
patient explained that he was doing well up to about three 
months ago at which time he started to experience more lower 
back pain with radicular symptoms.  The examiner noted that 
the veteran has had vague reports of numbness and tingling to 
sharp, dull and soft sensation on the plantar surface of both 
feet, and no other areas.  The examiner reported that he had 
good strength to opposition and that deep tendon reflexes 
were 2+/4 bilaterally.    

An August 2003 neurological examination report by Dr. Devney 
indicates that there is no evidence of bilateral lumbosacral 
radiculopathy or myopathy.  Dr. Devney found that 
neurological testing indicates that there is 
electrodiagnostic evidence consistent with a generalized 
peripheral polyneuropathy.  Dr. Devney explained that this is 
further characterized as a sensory > motor segmentally 
demyelinating process without clear evidence of current 
axonal involvement.  Dr. Devney found: "In support of this 
diagnosis is absent LE sensory nerve action potential 
responses, diminished motor nerve conduction velocities with 
variable, borderline CMAP amplitudes.  Abnormal F-wave 
responses further suggest a segmental demyelinating 
process."     

An October 7, 2003, medical treatment statement by Dr. Bashir 
indicates that the veteran came in with the chief complaint 
of a burning sensation in both feet and numbness in the toes.  
Dr. Bashir reported that the veteran first noticed these 
symptoms around November of 2002.  The symptoms developed 
subacutely over a couple of days.  The veteran reported no 
active back pain at this time.  The veteran did report that 
he did have problems with his low back around June 2002 for 
which he underwent an L5-S1 laminactomy with resolution of 
his symptoms of pain.  A diagnostic workup by Dr. Bashir 
which included nerve conduction studies of his lower 
extremities showed slowed nerve conduction velocity with 
absent sural nerve responses.  Dr. Bashir reported that he 
was puzzled by the fact that nerve conduction studies of the 
lower extremities indicated peripheral neuropathy in view of 
normal deep tendon reflexes.  

An October 13, 2003, medical report by Dr. Bashir indicates 
that further nerve conduction studies indicate the presence 
of demyelinating type of peripheral neuropathy involving the 
sensory fibers more than the motor fibers.  Dr. Bashir 
recommended a further workup of a peripheral neuropathy with 
a spinal tap to rule out the possibility of a chronic 
inflammatory peripheral neuropathy between (CIDP).    

A November 17, 2003, medical statement by Dr. Bashir 
indicates that nerve conduction studies confirmed the 
diagnosis of peripheral neuropathy, worse in the lower 
extremities.  However, Dr. Bashir reported that the only 
abnormality found on the veteran was thiamine deficiency.  
Because of the thiamine deficiency, Dr. Bashir put him on 
Foltx 1 tablet daily for three weeks.


     
There is conflicting evidence on whether the veteran's 
peripheral neuropathy was caused by his service-connected 
lumbar spine strain.  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury 
pursuant to 38 C.F.R. § 3.310(a).   

The February 2004 VA examination report indicates that the 
examiner could not determine the etiology of the veteran's 
peripheral neuropathy.  The examiner explained that nerve 
study findings are rather atypical and do not necessarily 
point to the lumbar disc being the exact cause of his 
problem.  The examiner opined:  "At this point, I am 
reluctant to say that his neuropathy is due to his lumbar 
disc condition.  I believe that it does quite likely have 
another cause, but, in due time, this might well prove to be 
a lumbar-oriented condition."

An August 2004 VA neurological consultation report indicates 
that there was very little evidence of peripheral neuropathy 
upon examination.  The veteran had inconsistent temperature 
and vibration changes in the feet that could not be localized 
to a nerve root or peripheral nerve.

The February 2005 VA examination report conflicts with the 
February 2004 VA examination report because the examiner 
found that the veteran's bilateral peripheral neuropathy of 
the lower extremities was at least as likely as not due to 
the service-connected lumbar strain.  The examiner, a family 
medicine physician, noted that there does appear to be a 
demyelinating process that is involved and the examiner found 
that there is no clear etiology to explain this veteran's 
symptoms from the testing that has been done.  While the 
examiner reported that there appears to be a question as to 
the exact nature and etiology of the veteran's symptoms of 
neuropathy affecting the veteran's feet bilaterally, the 
examiner found that the distribution on physical finding of 
his symptoms does fall within an L5-S1 distribution.  The 
examiner opined: "It is evident that he has disease to the 
lumbar spine, that he has had surgery, and that the MRI 
postoperatively does show some diskitis in the L5-S1, as well 
as scar tissue in the L5-S1, as well as a slight disk 
herniation in the L5-S1, as well as hardware noted in the 
spine that could well be contributing to some nerve root 
irritation.  The distribution on physical finding of his 
symptoms does fall within an L5-S1 distribution."

Because of the inconsistency between the February 2005 
examiner's opinion and the other medical evidence (discussed 
in more detail below), as well as the examiner's specialty 
(family medicine), the RO ordered another examination to be 
conducted by a neurologist and to reconcile the opinions of 
record.  That examination, conducted in May 2005, resulted in 
an opinion that it is unlikely that the peripheral neuropathy 
and symptoms thereof are related to the patient's back 
surgery.   Also of record is a July 2005 VA neurological 
consultation note indicating that the demyelinating 
sensorimotor peripheral neuropathy is idiopathic (which means 
cause unknown).  

After review of all of the medical evidence, the Board finds 
the conclusions in the February 2004, May 2005, and July 2005 
VA medical reports more probative than in the February 2005 
VA medical examination report.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The Board concludes that the findings in the February 2005 VA 
examination report are speculative in light of the medical 
evidence of record.  While the examiner noted that there was 
a demyelinating process that is involved in the veteran's 
peripheral neuropathy and no clear etiology to explain his 
symptoms, the examiner still found that it is at least as 
likely as not that the symptoms of bilateral neuropathy are 
due to his service-connected lumbar spine condition.  
Certainly, it seems contradictory and speculative for the 
examiner to find that there is no clear etiology to explain 
the veteran's peripheral neuropathy and then to state that 
the veteran's neurological disorder is at least as likely as 
not related to the veteran's lumbar spine strain.  The 
examiner seemed to base his conclusions in part on the 
finding that the veteran's neurological symptoms fall within 
L5-S1 distribution of the spine.  This statement is in direct 
contradiction to the medical evidence of record.  Dr. 
Devney's August 2003 medical report, which interpreted nerve 
conduction studies, indicates that there was no evidence of 
bilateral lumbosacral radiculopathy or myopathy.  In fact, 
there is no clinical evidence of record linking the veteran's 
peripheral neuropathy to the L5-S1 distribution.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) ([a]n opinion based 
upon an inaccurate factual premise has no probative value.).  
Further, except for the February 2005 VA examination report, 
all of the medical evidence of record indicates that 
neurologists and medical examiners have been unable to render 
an opinion on the exact etiology of the veteran's 
neurological disorder.  In addition, the fact that the 
February 2005 examination was conducted by a family physician 
and not by a neurologist also weighs against the February 
2005 findings.  In light of the fact that the medical 
conclusion in the February 2005 examination was speculative 
in nature and not supported by the clinical evidence of 
record, it cannot be used to support a finding that the 
veteran is entitled to secondary service connection for 
bilateral peripheral neuropathy, lower extremities.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Consequently, the 
Board finds that there is no persuasive medical evidence 
linking the veteran's current neurological disorder to his 
service-connected lumbar spine strain. 

The Board has considered statements from the veteran.  
Despite the veteran's assertions to the contrary, the more 
persuasive medical evidence of record fails to establish a 
causal connection, or nexus, between the veteran's peripheral 
neuropathy and his service-connected lumbar spine strain.  
While the veteran may believe that his current neurological 
disorder is related to a service-connected disability, his 
testimony amounts to that of the opinion of a lay person.  A 
lay person has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because the persuasive medical evidence of record does not 
support the veteran's contentions, and because the lay 
evidence proffered by the veteran is not competent to 
establish the medical diagnosis or causation required to 
support his claim for secondary service connection, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The evidence is not in equipoise such that 
doubt could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

II. Increased rating in excess of 20 percent for lumbar spine 
strain

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).

When, as here, the veteran is requesting a higher rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that  
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R.  § 4.45 (2006).

The veteran is seeking an increased disability rating for his 
service-connected lumbar spine strain, which is currently 
evaluated as 20 percent disabling.  He essentially contends 
that the symptomatology associated with his lumbar spine 
strain is more severe than is contemplated by the currently 
assigned rating.  In his VA Form 9, Appeal To Board Of 
Veterans' Appeals, dated July 2005, the veteran stated that 
he believes that he is entitled to a 30 percent disability 
rating.  The veteran explained that the RO did not consider 
the extent of his lower back pain after his lower back 
surgery, the post-operative changes to the spine after 
surgery, and the medications that he is currently taking that 
alleviates the pain he experiences.  The veteran explained: 
"These medications help significantly with the daily pain 
and allow a sense of extended flexibility in regards to the 
examination."  
  
The veteran's service-connected lumbar spine condition is 
evaluated under Diagnostic Code 5237 for lumbar spine strain 
with limited motion.  The Board notes that in a May 2002 
decision the RO assigned a 20 percent disability rating under 
Diagnostic Code 5292, effective March 21, 2002.  The veteran 
filed his claim for an increased rating in January 2004.  
Recently, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R.  Part 4 (2002), including the 
rating criteria for evaluating disabilities of the lumbar 
spine, effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Since the veteran filed his claim after the 
date the regulations were changed, only the current law in 
effect applies to his claim.  

The RO has considered the recent changes to the regulations 
in adjudicating the veteran's claim.  The December 2004 
statement of the case (SOC) considered the new criteria for 
rating general diseases of the lumbar spine.  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or if there is 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it  
radiates), stiffness, or aching in the affected area of the  
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information).
 
Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a disability 
rating in excess of 20 percent under any applicable 
diagnostic code from the date of the veteran's increased 
rating claim. 

Range of motion findings from the February 2004 VA medical 
examination report included forward flexion to 90 degrees, 
extension to 12 degrees, right and left lateral flexion to 
25, rotation left and right to 30 degrees.  The examiner 
found little functional loss due to weakness, fatigability, 
incoordination or pain on movement.  The examiner explained: 
"He had some mild increased pain at the end of the range of 
motion on the fourth and fifth extension, but able to go to 
the previous stated degrees.  He had some mild increased pain 
on the third, fourth, and fifth repetition on forward 
flexion; but, again, able to go to the previous stated 
degrees, and the pain seemed to start at approximately 70 
degrees."

The February 2005 VA medical examination report indicates a 
slight increase in pain and limitation of motion.  The 
examiner found that the veteran was able to forward flex to 
80 degrees with some pain and tightness at the end of that 
range of motion and extend to 30 degrees while experiencing 
some pain and discomfort.  The veteran was able to laterally 
flex to 30 degrees bilaterally and rotate to 30 degrees 
bilaterally.  While the examiner noted a mild increase in 
pain, particularly with repetitive range of motion to forward 
flexion and extension, there was no significant weakness, 
incoordination, excessive fatigability, or diminished range 
of motion.  

With respect to current Diagnostic Code 5237 (pertaining to 
lumbosacral strain), the Board acknowledges that the veteran 
has experienced slight to moderate limitation of motion.  As 
noted above, while the February 2004 VA examination report 
showed forward flexion of lumbar spine to 90 degrees which is 
considered normal, (for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees), the February 2005 VA medical examination report 
found forward flexion to 80 degrees.  Accordingly, a 40 
percent disability rating would not be warranted under the 
general criteria because forward flexion of the thoracolumbar 
spine is not limited to 30 degrees or less and there is no 
indication from medical treatment records that the veteran is 
suffering from favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating would also not be 
warranted because a 50 percent rating is only applicable when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine and there has been no diagnosis of unfavorable 
ankylosis in this case.  In addition, a 100 percent 
disability rating is not warranted because the medical 
evidence does not indicate unfavorable ankylosis of the 
entire spine.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40,  
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the  
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board notes that the criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
are meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine.  Accordingly, any 
functional impairment due to DeLuca considerations has 
already been considered in the general criteria.  
Accordingly, the veteran is not entitled to a disability 
rating in excess of 20 percent under the general criteria 
since the date of the veteran's increased rating claim.

The Board must consider all potentially applicable diagnostic 
codes when considering whether an increase is warranted.  It 
is clear from the evidence that the veteran developed lumbar 
spine disc disease in approximately 2002, a few years after 
his separation from service.  His current service-connected 
condition has been characterized as a strain only, and has 
not been coded to include disc disease.  Although the RO did 
not expressly consider whether a higher rating could be 
assigned for disc disease, the relevant diagnostic code was 
provided to the veteran in the statement of the case.  
Therefore, it would not be prejudicial to him for the Board 
to consider the applicability of this code, since he has 
notice of it, and it would accord him more of an appellate 
review. 

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

The new criteria provide that a 10 percent evaluation is 
warranted if intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks; a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total 
duration is at least six weeks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  The revised schedule does not 
provide for an evaluation higher than 60 percent.  

The veteran's medical records from the Creighton University 
Medical Center from May 2002 to December 2003 indicate that 
the veteran underwent an operation in June 2002 for L5-S1 
disc herniation as well as a 2 cm epidural mass behind S1.  A 
discharge summary dated June 7, 2002, indicated that the 
veteran underwent surgery on June 6, 2002, for facet fusion 
L4-L5, L5-S1 and laminectomy L5 with removal of the disc per 
Dr. Pradeep Narotam.  While the June 2002 Operative Report 
indicated the onset of degenerative disc disease, the 
veteran's Creighton University Medical Center records do not 
show that the veteran experienced incapacitating episodes.  
Subsequent VA medical examination reports also indicate the 
onset of lumbar disc disease. 

The February 2004 VA medical examination report indicates 
that the veteran 
has lumbar disc disease.  The examiner noted that the veteran 
had a laminectomy with bilateral decompression of the nerve 
root at L5-S1, as well as a facet fusion L4-S1 in June 2002.  
The examiner reported that the veteran stated that he did 
well after the surgery.  The examiner explained:

He says over the past several months now, 
he has noticed a bit more of a back pain, 
but he really does not express having a 
great deal of problems in his back.  He 
works for the Douglas County Department 
of Corrections, and he has been there for 
a year-and-a-half now.  He said that he 
started right after he had his surgery in 
2002, but he said he has really not had a 
great deal of problems.  He has only 
missed a couple of days of work because 
of his back.     

The February 2005 VA medical examination report indicates 
that the veteran was experiencing increased functional 
limitations due to his lumbar disc disease.  The examiner 
noted that the veteran was experiencing increased back pain.  
The examiner explained:

However, approximately 8-9 months 
following the back surgery he began 
having return of his low back pain, and 
also began experiencing his current 
symptoms of bilateral foot paresthesias, 
numbness.  He also experiences low back 
pain radiating into the sacroiliac and 
hip regions bilaterally...He does describe 
flare-ups of the back condition that he 
rates up to a 6-7/10 in severity.  He can 
have flare-ups of lesser pain that he 
rates 4-5/10, but he can get flare-ups up 
to 7-8/10 in severity that happen on a 
daily basis, and will last anywhere from 
15 minutes to an hour...He reports overall 
decrease in mobility during times of 
flare-up with decreased range of motion 
to the back and difficulty bending, 
lifting, and twisting.     

The examiner also found that motor strength to the lower 
extremities was 5/5 across all joints of the lower 
extremities bilaterally and Babinski was normal downward 
pointing.  The examiner also reported no significant vascular 
changes, normal hair distribution to the lower extremities, 
negative Homans, and no significant swelling to the lower 
extremities.  DTR's were +2/4 to the patella tendon 
bilaterally and 1-2/4 to the Achilles tendons bilaterally and 
symmetrically.  The examiner also noted that straight leg 
raises produced only mild radiculopathy into the hips 
bilaterally at 75 degrees and some mild increase in the 
subjective sensations to the paresthesias of the feet 
bilaterally.  

The May 2005 VA neurological examination report and the July 
2005 VA neuorological consultation report indicate peripheral 
neuropathy.  Neurological testing at both examinations 
indicates that cranial nerve testing was within normal 
limits, gait and station was within normal limits, and 
Romberg test was negative.  After sensation testing, tendon 
reflex testing, and pathological reflex testing, the both 
examiners found demyelinating sensorimotor peripheral 
neuropathy.

The Board finds that the medical evidence of record does not 
substantiate that the veteran experiences "incapacitating 
episodes" that meet the definition in the revised criteria, 
which describes an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  There is no indication in the 
veteran's medical records that he was ever prescribed bed 
rest for his back condition by a treating physician.  
Consequently, he cannot be given a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003) for incapacitating episodes.  

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  However, due to the fact that the veteran's claim for 
entitlement to secondary service connection for bilateral 
peripheral neuropathy of the lower extremities is denied 
pursuant to this decision, there are no neurological 
manifestations that are directly related to the veteran's 
service-connected lumbar spine strain.     


In sum, the weight of the evidence demonstrates that the 
veteran's service connected disability warrants no more than 
a 20 percent rating since the date of the veteran's claim.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of- the-doubt" rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, a 
letter dated February 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's letter did not specifically tell the claimant to 
provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the 2004 letter informed the veteran that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The February 2004 letter advised the veteran 
that VA will make reasonable efforts to help him in getting 
evidence necessary to support his claim.  The letter also 
advised the veteran that VA would help him to obtain medical 
treatment records, employment records, or records from other 
Federal agencies.  However, the letter explained that the 
veteran must give VA enough information about these records 
so that VA can request them from the person or agency that 
has them.  In addition, the letter indicated that it was 
still the veteran's responsibility to make sure that these 
records are received by VA. Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of his claim.  


As the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the RO 
assigned the 20 percent disability rating at issue here for 
the veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to the 
effective date to be assigned, and no further notice is 
needed.  Id. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent requested and available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim or claims, as defined 
by law.  The veteran was accorded VA examinations in February 
2004, February 2005, and May 2005.  38 C.F.R. § 3.159(c)(4).  
This included solicitation of opinions as to the etiology of 
the claimed peripheral neuropathy.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
veteran has not reported receiving any recent treatment 
specifically related to his claim, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  

While the veteran contends that his current pain medications 
have provided him with extended flexibility in regards to the 
most recent VA examinations, the Board notes that there is 
only a slight difference in range of motion testing from 
February 2004 to February 2005 despite the fact that the 
veteran was taking pain medication at the time of the 
February 2005 examination.  In light of the fact that the 
February 2004 and February 2005 VA examinations revealed 
similar findings in regards to range of motion testing, the 
Board finds that the veteran's increased medication has not 
altered the veteran's ability to perform range of motion 
testing to the extent that another VA examination is 
warranted.  The February 2004, February 2005, and May 2005 VA 
examination reports are thorough and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy, lower extremities, claimed as secondary to the 
service-connected lumbar spine strain is denied.

Entitlement to an increased rating in excess of 20 percent 
for lumbar spine strain, with limited motion, is denied.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


